 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Industries,Inc.andInternationalUnion ofOperating Engineers,Local819, AFL-CIO. Case16-CA-5912May 29, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on January 22, 1975, byInternationalUnion of Operating Engineers, Local819,AFL-CIO, herein called the Union, and dulyserved on Texas Industries, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 16, issued a complaint andnotice of hearing on February 6, 1975, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7), of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudgewere duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 9,1974, following a Board election in Case 16-RC-6597, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about January 14, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On February 13, 1975, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint. TheRespondent admits all of the factual allegations ofthe complaint, except those paragraphs which relateto the appropriateness of the unit and the resultingcertification in the underlying representation pro-ceeding, Case 16-RC-6597.IOfficialnotice is takenof the recordin the representationproceeding,Case 16-RC-6597, asthe term "record" is definedin Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C A. 4,1968);Golden Age BeverageCo,167 NLRB 151 (1967),enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (CA 7, 1968); Sec.9(d) of the NLRA2By its answer,Respondent admits par.11of the complaint whichalleges that, commencing on or aboutJanuary 14, 1975,Respondent didorally state,through its agent,TerryRine, its intention to test the RegionalDirector's certification issued in representationCase 16-RC-6597 and didrefuse,and continues to refuse,to bargaincollectively with the Union as the218 NLRB No. 28On March 6, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, submitting, in effect, that the Respondent,in its answer raises no issues which were not, orwhich could have been, previously considered anddecided in the underlying representation proceeding,and prays that summary judgment be issued.Subsequently, on March 25, 1975, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent's answer admitsallof the factual allegations of the complaint,including its refusal to recognize and bargain withthe Union which had been certified as the collective-bargaining representative of the employees describedin the complaint.2 In its answer to the complaint, aswell as in its response to the Notice To Show Cause,Respondent attacks the Regional Director's and theBoard's several rulings at the various stages of therepresentation proceeding relating to the appropri-ateness and scope of the unit3 and asserts that ahearing is required thereon. By this assertion, morespecifically by its denials, in whole or in part, of theallegationsof the complaint and the argumentspropounded in its response to the Notice To ShowCause,Respondent is attempting to relitigate thesame issueswhich it raised in the representationproceeding, Case 16-RC-6597. Moreover, it is wellestablished that parties do not have an absolute rightto a hearing. It is only when the moving partypresentsa prima facieshowing of "substantial andmaterial issues" which would warrant setting asideexclusive collective-bargaining representativeof all the employees in theunit described in par. 7 of the complaint.3On August 16, 1974,the Board denied the Respondent'sRequest forReview ofthe RegionalDirector's Decision and Direction of Election, as itraised no substantial issues warranting review, except as to the unitplacement of the maintenance mechanic leadman.The Board concludedthat such issues couldbest be resolved through thechallenge procedure, anditthereforeamended the Decision to permit him to votesubject tochallenge.On November 19, 1974,the Board denied the Respondent'sRequest forReviewof theRegionalDirector's Supplemental Decision andCertificationof Representative,as it raised no substantial issues warrantingreview. Thedenial was without prejudice to the right of the Respondent toseek a determinationof theleadman's statusby filing apetition requestingclarification of thebargaining unit. TEXAS INDUSTRIES, INC.the election that he is entitled to an evidentiaryhearing .4 It is clear that, absent arbitrary action, thisqualified right to a hearing satisfies all statutory andconstitutional requirements.5It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice, proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, andexistingby virtue of, the laws of the State ofDelaware,maintaining a place of business andproduction facility at Bridgeport, Texas, where it isengaged in quarrying and producing crushed stoneand related products for -the building industry.During the past 12 months, which period is repre..sentative of all times material herein, Respondent, inthe course and, conduct of its business operations,purchased, transferred, and delivered to its Bridge-port,Texas, facility goods and materials valued inexcess of $50,000 which were transported to saidfacilitydirectly from States of the United Statesother than the State of Texas. During the sameperiod of time, Respondent manufactured, sold, andshipped directly from its Bridgeport, Texas, facilitycrushed stone and related products valued in excessof $50,000 to points outside the State of Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.4NLRB. v. Modine Manufacturing Co.,500 F.2d 914 (CA. 8, 1974).5 Amalgamated ClothingWorkers of America [Winfield ManufacturingCompany, Inc.] v N LR.B.,424 F.2d 818, 828 (C.A D.C., 1970).II.THE LABOR ORGANIZATION INVOLVED73International Union of Operating Engineers, Local819,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees ofRespondent at its Bridgeport, Texas, facility,including plant electrician, custodian, and plantclerical employees, but excluding office clericalemployees, parts man and courier, quality controltechnician (laboratory employees), plant clerk inadministration,maintenance clerk, productionclerk, guards, watchmen, warehouse superinten-dent, dispatchers, foremen and all supervisors asdefined in the Act.2.The certificationOn August 16, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 16 designated the Union as- theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 9, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about December 5, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 14, 1975, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.6 SeePittsburghPlate Glass Co v. N.L.RB.,313 U.S. 146,162(1941);Rules and Regulationsof theBoard,Secs. 102.67(1) and 102.69(c), 74DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,we find that the Respondent has,since January 14, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow,of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date, Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Texas Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.InternationalUnion of Operating Engineers,Local 819, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees ofRespondent at its Bridgeport, Texas, facility, includ-ing plant electrician, custodian, and plant clericalemployees, but excluding office clerical employees,partsman and courier, quality control technician(laboratory employees), plant clerk in administra-tion,maintenance clerk, production clerk, guards,watchmen, warehouse superintendent, dispatchers,foremen and all supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 9, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 14, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Texas Industries, Inc., Bridgeport, Texas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 819, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees ofRespondent at its Bridgeport, Texas, facility,including plant electrician, custodian, and plantclerical employees, but excluding office clericalemployees, parts man and courier, quality controltechnician (laboratory employees), plant clerk inadministration,maintenance clerk, productionclerk, guards, watchmen, warehouse superinten- TEXAS INDUSTRIES, INC.dent, dispatchers, foremen and all, supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.'Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Bridgeport, Texas, facility, copies ofthe attached notice marked "Appendix." 7 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order,what stepshave been taken to comply herewith.'rIn theevent thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX75NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion of Operating Engineers, Local819, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees of Respondent at its Bridgeport, Texas,facility, including plant electrician, custodi-an, and plant clerical employees, but exclud-ing office clerical employees, parts man andcourier,quality control technician (labor-atory employees), plant clerk in administra-tion,maintenance clerk, production clerk,guards,watchmen, warehouse superinten-dent, dispatchers, foremen and all supervi-sors as defined in the Act.TEXASINDUSTRIES, INC.